Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 15, 2022 has been entered.

Response to Amendment

Applicant's amendments and accompanying remarks filed on August 15, 2022 have been entered and considered. New claims 23 – 40 have been added. Claims 1 – 40 are pending in this application. In view of amendment, and after careful consideration of Applicant's arguments, the examiner has withdrawn the 103 rejections over Dharmarajan’940’940 in view of Yeh as detailed in Office action dated May 13, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6, 9 – 11, 13 – 14, 17 – 25, 28, 30 – 31, 34 – 36 and 39 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dharmarajan et al. US 2008/01822940 A1 (Dharmarajan’940). 
Considering claims 1 – 2, 6, 9 – 11, 21, 22, 23, 28, 34 and 39,    Dharmajaran’940 teaches fibers and nonwoven fabrics made from a composition comprising (a) a propylene-based elastomer characterized by including from about 5% to about 35% by weight units deriving from alpha-olefin and a heat of fusion, as determined by DSC, of less than 80 J/g, corresponding to Applicant’s propylene based elastomer or PBE, (b) a propylene-based thermoplastic polymer characterized by an MFR (ASTM D-1238 2.16 kg @ 230.degree. C.) of from about 3 to about 300 dg/min, and a heat of fusion, as determined by DSC, of greater than 80 J/g, corresponding to Applicant’s primary propylene, and (c) a feel modifier selected from the group consisting of (i) a high-MFR thermoplastic resin having an MFR (ASTM D-1238 2.16 kg @ 230.degree. C.) in excess of 400 dg/min, (ii) a hydrocarbon resin, (iii) a polyolefin wax, (iv) a functionalized hydrocarbon resin, (v) a functionalized polyolefin, and (vi) a combination of two or more of the foregoing feel modifiers, and (d) optionally a slip aid [Abstract]. Further, Dharmarajan’940’940 teaches at [0025] that the molecular weight distribution (MWD=(Mw/Mw)) of the propylene-based elastomer may be about 1.8 to about 5, and at [0033] that the propylene-based thermoplastic polymers may be synthesized by using an appropriate polymerization technique known in the art such as, but not limited to, conventional Ziegler-Natta type polymerizations and catalysis employing single-site organometallic catalysts including, but not limited to, metallocene catalysts. Furthermore, Dharmarajan’940’940 does not specifically recognize that melting point or TM of the propylene-based thermoplastic polymer component b) is above 110 degrees C. However, this property is expected to be inherent to Dharmarajan’940’940’s propylene. Support for said expectation is found in that said polymer is produced by the same method, and it has the same MFR, the same heat of fusion J/g and overlapping Mw/Mw molecular weight distribution.  
Moreover, Dharmarajan’940 fails to teach examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claim 1. However, overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

Considering claims 3, 24 and 35, Dharmarajan’940 teaches at [0033] that the propylene-based thermoplastic polymers may be synthesized by using an appropriate polymerization technique known in the art such as, but not limited to, conventional Ziegler-Natta type polymerizations and catalysis employing single-site organometallic catalysts including, but not limited to, metallocene catalysts. 

Considering claim 4, Dharmarajan’940 teaches at [0025] that the molecular weight distribution (MWD=(Mw/Mw)) of the propylene-based elastomer may be about 1.8 to about 5. 

Considering claims 5, 25 and 36, Dharmarajan’940 teaches at [Abstract] that the MFR (ASTM D-1238 2.16 kg @ 230.degree. C.) of from about 3 to about 300 dg/min, 
Considering claim 13, 14, 31 Dharmarajan’940 teaches at [0064] that a useful slip aids include those compounds or molecules that are incompatible with the polymeric matrix of the fibers (i.e., the propylene-based elastomers and/or propylene-based thermoplastic resins and/or feel modifiers) and therefore migrate to the surface of the fiber. In one or more embodiments, the slip aids form a monolayer over the surface (or a portion thereof) of the fiber. In these or other embodiments, useful slip aids are characterized by relatively low molecular weight, which can facilitate migration to the surface. Types of slip aids include fatty acid amides as disclosed in Handbook of Antiblocking, Release and Slip Additives, George Wypych, Page 23. Examples of fatty acid amides include behenamide, erucamide, N-(2-hdriethyl) erucamide, Lauramide, N,N'-ethylene-bis-oleamide, N,N'-ethylene bissteamide, oleamide, oleyl palmitamide, stearyl erucamide, tallow amide, and mixtures thereof. In some embodiments, one or more slip aids may be added to the blends of the invention as part of a masterbatch. In such embodiments, the slip aid is added in a manner than provides an effective concentration of from about 1,000 to about 10,000 ppm, preferably from about 3,000 to about 6,000 ppm, of the slip aid in the resulting fibers or fabric. 

Considering claims 17, 18, 30 and 40, Dharmaraja’940 teaches at [0091] that the nonwoven products described above may be used in many articles such as hygiene products including, but not limited to, diapers, feminine care products, and adult incontinent products. The nonwoven products may also be used in medical products such as sterile wrap, isolation gowns, operating room gowns, surgical gowns, surgical drapes, first aid dressings, and other disposable items.

Considering claims 19 - 20, Dharmarajan’940 teaches at [0008] that a in particular embodiments, the fibers and non-woven fabrics are advantageously prepared by employing spunbonding techniques. Fibers and/or non-woven fabrics of one or more embodiments are advantageously characterized by a desirable feel. 

Claims 7 – 8, 12, 15 – 16, 26 - 27, 29, 32 – 33, 37 - 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dharmarajan’940 et al. US 2008/01822940 A1 (Dharmarajan’940) in view of Dharmarajan et al. WO 2016/137559 A1 (Dharmarajan). US 2017/0362421 A1 is use herein as equivalent document to the WO reference .  

Considering claims 7, 26 and 37 Dharmarajan’940 is relied upon as set forth above in the rejection of claim 1. Further, said reference does not specifically recognize that PBE has a triad tacticity greater than about 90 %. However, Dharmarajan teaches fibers and nonwoven fabrics made from a composition comprising (a) a propylene-based elastomer characterized by including from about 5% to about 35% by weight units deriving from alpha-olefin and a heat of fusion, as determined by DSC, of less than 80 J/g, corresponding to Applicant’s propylene based elastomer or PBE, wherein the PBE has a triad tacticity of three propylene units (mmm tacticity), as measured by .sup.13C NMR, of 75% or greater, 80% or greater, 85% or greater, 90% or greater, 92% or greater, 95% or greater, or 97% or greater. Therefore, it would have been obvious to one of skill in the art to select a PBE having a trad tacticity of 90% or greater, 92% or greater, 95% or greater, or 97% or greater.     

Considering claims 8, 27 and 38, Dharmarajan’940 is relied upon as set forth above in the rejection of claim 1. Further, said reference does not specifically recognize that the composition is a reactor blend. However, Dharmarajan teaches at [0044] that in some embodiments the PBE is a reactor blend of a first polymer component and a second polymer component.  Therefore, it would have been obvious to one of skill in the art to select a PBE having a trad tacticity of 90% or greater, 92% or greater, 95% or greater, or 97% or greater.     

Considering claims 12, 29  Dharmarajan’940 is relied upon as set forth above in the rejection of claim 1. Further, said reference does not specifically recognize that the polyalphaolefin has a viscosity index VI of at least 120. However, Dharmarajan teaches at [0064] that the polyalphaolefin or PAO may also have a viscosity index ("VI"), as determined by ASTM D2270, of 100 to 150. 

Considering claims 15 – 16 and 32 - 33, Dharmarajan’940 is relied upon as set forth above in the rejection of claim1. Further, said reference does not recognize the claimed handle properties. However, Dharmarajan teaches at [0122] that the fibers comprising the blends of the disclosure may also be used to produce fabrics that have improved aesthetics. For example, the fabrics may have an improved feel and softness. Without being bound by theory, it is believed that fabrics produced using the blends described herein have lower bending modulus, due to lower crystallinity, which improves the softness or feel of the fabric. Fabrics made from fibers comprising the blends described herein may have improved softness, as measured by a Handle-O-. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a specific a specific value for the Handle- O-meter as desired by the particular softness required for the fabric. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on August 15, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant's arguments, the examiner has withdrawn the 103 rejections over Dharmarajan in view of Yeh as detailed in Office action dated May 13, 2022. The invention as currently claimed is not found to be patentable for reasons herein above. 

Applicant's arguments filed on August 15, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. 
     
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786